The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 09/22/21.
a. Claims 36, 41, and 50 have been amended.
b. Rejection to claim under 35 USC § 112 is withdrawn since it has being amended accordingly.

Claim Objections
Claim 50 is objected to because of the following informalities: the “wherein the first group of small-cells are pencil cells” are repeated in the same sentence. Appropriate correction is required.

Response to Arguments
There is no argument for claim rejection, however, applicant asserts that “applicant respectfully submits that Jung is not available as prior art. Jung was not published as of the effective filing date of the claimed invention. Further, the claimed invention and Jung were owned by the same entity at that time. Accordingly, Jung is not available as prior art. 35 USC 102(b)(2)(C).”


    PNG
    media_image1.png
    424
    1026
    media_image1.png
    Greyscale

According to MPEP, “Pursuant to the First-Inventor-to-File (FITF) provisions of the America Invents Act (AIA ), applicants may disqualify a U.S. patent document as prior art under 35 U.S.C. 102(a)(2) by invoking the prior art exception for commonly owned subject matter under 35 U.S.C. 102(b)(2)(C) (“the common ownership exception”). 35 U.S.C. 102(c) provides that under certain conditions, subject matter disclosed in a U.S. patent document and a claimed invention shall be deemed commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement (JRA).”
I. Requirements to Invoke the 35 U.S.C. 102(b)(2)(C) Exception Based on Common Ownership 
In order for applicant to properly invoke common ownership to disqualify a U.S. patent document as prior art under 35 U.S.C. 102(a)(2), applicant must submit the required statement that the subject matter in the U.S. patent document and the claimed invention were, not later than the effective filing date of the claimed invention, owned by, or subject to an obligation of assignment, to the same person. See 37 CFR 1.104(c)(4)(i). The statement concerning common ownership should be clear and conspicuous (e.g., on a separate piece of paper or in a separately labeled section). The statement must be signed in accordance with 37 CFR 1.33(b). 
II. Requirements to Invoke the 35 U.S.C. 102(b)(2)(C) Exception Based on a Joint Research Agreement 
In order for the applicant to properly invoke the joint research agreement (JRA) to disqualify a U.S. patent document as prior art under 35 U.S.C. 102(a)(2), applicant must submit the following requirements: 
• a statement that (1) the subject matter disclosed in the U.S. patent document was developed, and the claimed invention was made, by or on behalf one or more of parties to a JRA, (2) the agreement was in effect not later than the effective filing date of the claimed invention, and (3) the claimed invention was made as a result of activities within the scope of the JRA, and 
• the specification of the application under examination must name, or be amended to name, the parties to the JRA. 
See 37 CFR 1.104(c)(4)(ii) and 1.71(g). The statement should either be on or begin on a separate piece of paper and must not be directed to other matters (37 CFR 1.4(c)). The statements must be signed in accordance with 37 CFR 1.33(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34, 35, 39-43, and 47 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Jung et al. (US 2017/0311217, “Jung”).
Regarding claim 34, Jung discloses an apparatus for a user equipment (UE), the apparatus comprising: a processor (See 616 fig.6, a processor), configured to cause the UE to:
- receive, from a base station, a control message that indicates a plurality of candidate small-cells for which the UE (See 408 fig.4, UE receives ‘Broadcast SI, Assistance Info, Cell-selection parameters’ from LTE macro eNB 108; See ¶.21, the macro cell network device 108 can determine which small cells are considered candidate small cells 104 to potentially operate as a serving (target) small cell network device or serving eNB (e.g., small cell network device 114) for the UE 120. The UE 120 can then perform its own measurements on small cells with the assistance information from the macro cell network device 108 for determining a subset (UE specific cell set) of the candidate cells and finally a selected target cell) is to determine signal quality measurements (See 410 fig.4 and ¶.92, the UE-specific cell set can be determined by the measurement component of the UE via the UE's DL measurement and small cell association criteria, cell selection parameters);
- receive, from the plurality of candidate small-cells, reference signals (See ¶.89, macro cell network device 108 can communicate with small cell network devices 110-118 (as shown in FIG. 1) and determine/update those devices, or a UE specific cell set 106 update by measuring the UE's uplink signals, or as illustrated in FIG. 4 the UE measuring downlink reference signals (e.g. a cell specific reference signals));
- perform measurements of the reference signals (See ¶.89, the UE measuring downlink reference signals, e.g. a cell specific reference signals; See ¶.104, the UE can perform a downlink measurement on one or more small cells by receiving periodically transmitted synchronization signals and/or cell-specific reference signals); 
- provide, to the base station, a report of the measurements (See ¶.20, The UE can operate to transmit measurement reports related to detected small cells, to the macro cell network device; See 412 fig.4 and ¶.92, At 412, the UE 120 can then notify the macro cell network devices 108 directly or the serving small cell network device 116 of the UE specific cells set 106, which in turn can notify the macro cell network device 108);
- receive, from the base station, a configuration message indicating one small-cell of the plurality of candidate small-cells, for exchanging data (See 304 & 306 fig.3, receiving selected polling resource and RRC message-assistance information; See ¶.76-77, the assistance information can be related to identification of the particular candidate small cells 104 or the cells that are determined to be a part of the UE specific cell set 106 from which a target cell is selected by the UE for handover);
- perform updated measurements of the reference signals (See ¶.37, the small cell network devices 110-118 can each determine a set of neighbor relations and maintain measured cell-selection parameters according to the updated list or set of neighbor small cells; See ¶.47, an update procedure to update the UE-specific cell set 106 can be initiated in response to a UE serving or neighbor cell measurement indicating a signal; See ¶.73, the UE 120 could update the UE-specific cell set 106 and measure parameters of the updated neighbor small cells added to the UE specific cell set 106; See ¶.89, macro cell network device can communicate with small cell network devices 110-118 (as shown in FIG. 1) and determine /update those devices, or a UE specific cell set update by measuring the UE's uplink signals, or as illustrated in FIG. 4 the UE measuring downlink reference signals, e.g. a cell specific reference signals; See 222 fig.2, measurement for selected small cell network device); and
- provide, to the base station, a report of the updated measurements (See 224 & 226 fig.2, inform the macro of small cell connection; See 316 & 332 fig.3, measurement for updated component 308 and inform macro of new small cell; See 410 430 fig.4, updated component and inform macro of new small cell).

Regarding claim 35, Jung discloses “refrain from performing measurements of a first type of reference signals from one or more small-cells that are not among the plurality of candidate small-cells (See ¶.85, Barred small cells for the UE 120 or small cells not having sufficient radio resources (e.g., above a threshold) to serve the UE 120 would not respond to the received UE polling signal 310, that is, not transmit UE-specific beam formed SS).”

Regarding claim 39, Jung discloses “receive, from the base station, a control message indicating a second plurality of candidate small-cells, for measurement and reporting (See ¶.17, A control component of the UE can be configured to identify a UE-specific cell set that includes a subset of the candidate small cells … select a first small cell from among the UE-specific cell set based on small cell-selection parameters, either measured or received by the UE based on the assistance data).”

Regarding claim 40, Jung discloses “perform measurements of reference signals from the second plurality of candidate small-cells (See ¶.37, In addition, the small cell network devices 110-118 can each determine a set of neighbor relations and maintain measured cell-selection parameters according to the updated list or set of neighbor small cells; See ¶.47, With a UE polling, an update procedure to update the UE-specific cell set 106 can be initiated in response to a UE serving or neighbor cell measurement indicating a signal; See ¶.73, the UE 120 could update the UE-specific cell set 106 and measure parameters of the updated neighbor small cells added to the UE specific cell set 106; See ¶.89, macro cell network device can communicate with small cell network devices 110-118 (as shown in FIG. 1) and determine update those devices, or a UE specific cell set update by measuring the UE's uplink signals, or as illustrated in FIG. 4 the UE measuring downlink reference signals, e.g. a cell specific reference signals; See 222 fig.2, measurement for selected small cell network device); and transmit, to the base station, periodic reports of the measurements of reference signals from the second plurality of candidate small-cells (See 224 & 226 fig.2, inform the macro of small cell connection; See 316 & 332 fig.3, measurement for updated component 308 and inform macro of new small cell; See 410 430 fig.4, updated component and inform macro of new small cell; See ¶.41, the UE device 120 can periodically transmit a polling signal with a first period to the UE-specific cell set 106 and with a second period to the set of candidate small cells 104 to determine an uplink measurement for one or more cell-selection parameters).”

Regarding claim 41, Jung discloses a user equipment (UE), comprising: a radio; and a processor operably connected to the radio and configured to cause the UE to:
- receive first reference signals from one or more small-cell access points (AP) (See ¶.89, macro cell network device 108 can communicate with small cell network devices 110-118 (as shown in FIG. 1) and determine/update those devices, or a UE specific cell set 106 update by measuring the UE's uplink signals, or as illustrated in FIG. 4 the UE measuring downlink reference signals (e.g. a cell specific reference signals)); 
- transmit, to a base station, one or more measurements based on the reception of the first reference signals (See ¶.20, The UE can operate to transmit measurement reports related to detected small cells, to the macro cell network device; See 412 fig.4 and ¶.92, At 412, the UE 120 can then notify the macro cell network devices 108 directly or the serving small cell network device 116 of the UE specific cells set 106, which in turn can notify the macro cell network device 108; See ¶.35, a downlink measurement, for example, can be based on a cell-specific reference signal or a UE-specifically beam-formed synchronization signal. A small cell network device 116 of small cell 122; See ¶.89, the UE measuring downlink reference signals, e.g. a cell specific reference signals); 
- receive, from the base station, a control message that indicates candidate small-cells for which the UE is to perform measurements, the candidate small-cells supported by the one or more small-cell APs (See 408 fig.4, UE receives ‘Broadcast SI, Assistance Info, Cell-selection parameters’ from LTE macro eNB 108; See ¶.21, the macro cell network device 108 can determine which small cells are considered candidate small cells 104 to potentially operate as a serving (target) small cell network device or serving eNB (e.g., small cell network device 114) for the UE 120. The UE 120 can then perform its own measurements on small cells with the assistance information from the macro cell network device 108 for determining a subset (UE specific cell set) of the candidate cells and finally a selected target cell);
- receive, from the one or more small-cell APs, second reference signals for the candidate small-cells (The downlink measurement can be based on a cell-specific reference signal or on a UE-specifically beam-formed downlink synchronization signal (SS). To generate uplink measurement data, the UE 120 can periodically transmit a beam-formed uplink sounding reference signal (SRS), for example); 
- transmit, to the base station, an indication of measurements of the second reference signals (See ¶.38, to generate uplink measurement data, the UE 120 can periodically transmit a beam-formed uplink sounding reference signal (SRS), for example);
- receive, from the base station, an indication of a first small-cell of the candidate small-cells for exchanging data (See 304 & 306 fig.3, receiving selected polling resource and RRC message-assistance information; See ¶.76-77, the assistance information can be related to identification of the particular candidate small cells 104 or the cells that are determined to be a part of the UE specific cell set 106 from which a target cell is selected by the UE for handover; See 508 fig.5, select a first target small cell of UE specific cell set and initiate access); 
- receive, from the first small-cell, a data message (See 334 fig.3 and 432 fig.4, receives handover complete message); 
- transmit, to the base station, an indication of updated measurements of the second reference signals (See 410 & 412 fig.4, send ‘Updated component to eNB; See ¶.92, At 412, the UE 120 can then notify the macro cell network devices 108 directly or the serving small cell network device 116 of the UE specific cells set 106, which in turn can notify the macro cell network device 108. Once the UE 120 notifies the macro cell network device 108 of the identified UE-specific cell set 106 via either a link of the macro cell 102 or a link of the serving small cell 122, the UE-specific cell set 106 prepares for potential handover or access at the UE 120's direction); and 
- receive, from the base station, an indication of a second small-cell of the candidate small-cells for exchanging data (See ¶.17, A control component of the UE can be configured to identify a UE-specific cell set that includes a subset of the candidate small cells … select a first small cell from among the UE-specific cell set based on small cell-selection parameters, either measured or received by the UE based on the assistance data).

Regarding claim 42, Jung discloses “the first small-cell and the second small-cell are provided by a same small-cell AP of the one or more small-cell APs (See fig.1 and fig.3-4, source small cell eNB, target small cell eNB1, target small cell eNB2 and LTE macro eNB).”

Regarding claim 43, Jung discloses “a coverage area of the first reference signals of the same small-cell AP is larger than a combined coverage area of the second reference signals of the first small-cell and the second small-cell (See 102, 104 & 106 fig.1, coverage areas of small cell groups).”

Regarding claim 47, Jung discloses “receive, from the base station, an indication of the small-cell APs from which the UE is to receive the first reference signals (See 222 & 226 fig.2, selected small cell network device).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Liu (US 2017/0006593, “Liu”).
Regarding claim 36, Jung does not explicitly disclose what Liu discloses “the control message includes signature sequences of the reference signals received from the plurality of candidate small-cells (Liu, See ¶.32, the reference signals may be sent in N orthogonal codes as beam signatures. Each beam has a unique orthogonal code with length N. The synchronization signatures may be Zadoff-Chu sequences or other orthogonal sequences. The small cell eNB may send out the reference signals simultaneously).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of sending “the control message including signature sequences of the reference signals received from the plurality of candidate small-cells” as taught by Liu into the system of Jung, so that it provides a way for macro cell eNB to assign different signatures to each UE for RACH (Liu, See ¶.34).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Miao et al. (US 2018/0212653, “Miao”).
Regarding claim 37, Jung does not explicitly disclose what Miao discloses “the reference signals are associated with a beam-width of less than or equal to 15 degrees (Miao, See ¶.3, Millimeter wave (mmW) communication has been considered as an important technology to be employed for modern communication standards such as the future 5G mobile system. To mitigate the severe path loss due to very high frequency, beamforming technique becomes a crucial technique to achieve reasonable link budgets. It is envisioned that so called pencil beams with very narrow beamwidths, e.g., 5 to 15 degrees, offering high beamforming gain have to be widely used).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the reference signals are associated with a beam-width of less than or equal to 15 degrees” as taught by Miao into the system of Jung, so that it provides a way of offering high beamforming gain have to be widely used (Miao, See ¶.3).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and in view of Miao and further in view of Kim et al. (US 2017/0237476, “Kim”).
Regarding claim 38, Jung and Miao do not explicitly disclose what Kim discloses “receive a second type of reference signals associated with a second beam-width greater than 15 degrees (Kim, See ¶.133, having a beam width of about 15 degrees to 30 degrees …has a beam width of about 30 degrees to 60 degrees. Level 3 has a beam width of about 120 degrees to 180 degrees).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “receiving a second type of reference signals associated with a second beam-width greater than 15 degrees” as taught by Kim into the system of Jung and Miao, so that it provides a way of having a different sharp beam to cover beams with different level (Kim, See ¶.133).

Claim 44-46, 48, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Deng et al. (US 2019/0104549, “Deng”).
Regarding claim 44, Jung does not explicitly disclose what Deng discloses  “the control message is received at a first centimeter wave (cmW) frequency (Deng, See ¶.72, Control signaling including system information updates, paging, radio resource control (RRC) and non-access stratus (NAS) signaling (for example, signaling radio bearers) and multicast traffic may be carried in LTE channels. In addition, certain mmW Layer 1 (L1) control signaling may be carried in the LTE channels; See ¶.2, In order to meet the high data rate required for the next generation of cellular communication systems, above-6 GHz frequencies, e.g., at centimeter wave (cmW) and millimeter wave (mmW) frequencies, have been explored; See ¶.134, In some embodiments, cmW and mmW may be used interchangeably; See 2201 fig.22, receiving control channel, DL beam and/or reference signal; See ¶.107, WTRU-specific reference signals associated with physical downlink shard channel (PDSCH) may be transmitted on antenna port(s) p=5, p=7, p=8; See 1401a & 1402a fig.14, common control channel).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the control message is received at a first centimeter wave (cmW) frequency” as taught by Deng into the system of Jung, so that it provides a way for a certain mmW or cmW layer 1 control signaling to be carried in the LTE channel (Deng, See ¶.72).

Regarding claim 45, Jung does not explicitly disclose what Deng discloses “the first reference signals are received at a second cmW frequency (See 1401b & 1403b fig.14, measures downlink measurement reference beam; common reference beam channel).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 44.

Regarding claim 46, Jung does not explicitly disclose what Deng discloses “the second reference signals are received at a millimeter wave (mmW) frequency (See 1403b fig.14, common reference beam in different sub-frame).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 44.

Regarding claim 48, Jung discloses a method for operating a user equipment device (UE), the method comprising: at the UE:
- receiving, from a base station, an indication to measure a first type of reference signals of small-cell access points (APs) (See 206 fig.2, receiving ‘Broadcast SI for small cell eNBs’; See ¶.89, the UE measuring downlink reference signals (e.g. a cell specific reference signals));
- measuring the first type of reference signals (See 222 fig.2, measurement, selection of SI message for selected small cell network device);
- transmitting, to the base station, a report of the measurements of the first type of reference signals (See 224 & 226 fig.2, inform the macro of small cell connection);
- receiving, from the base station, an indication to measure second reference signals of the small-cell APs, wherein the second reference signals are a second type of reference signals and are associated with a first group of small-cells (See ¶.113, Measurements and selection can also be generated from a downlink measurement based on a cell-specific reference signal or on a UE-specifically beam-formed synchronization signal).
Jung discloses that “the downlink measurement can be based on a cell-specific reference signal or on a UE-specifically beam-formed downlink synchronization signal (See ¶.38), but does not explicitly disclose what Deng discloses,
- measuring the second reference signals (Deng, See ¶.92, beam-specific reference signal (BSRS) is a unique sequence transmitted per transmit beam that may be used for beam acquisition, timing/frequency synchronization, channel estimation for the physical downlink directional control channel (PDDCCH), beam tracking and measurement, and the like); 
- transmitting, to the base station, a report of the measurements of the second reference signals (Deng, See 1604 fig.16, send ‘beam measurement report using uplink grant given in the BMR); and 
- receiving, from the base station, an indication to measure third reference signals of the small-cell APs (Deng, See 1606 fig.16, receiving ‘beam pair scheduling in Common PDDCCH including steady-state measurement configuration; See ¶.98, All channels and reference signals in a narrow beam pair may be beam-formed identically), wherein the third reference signals are the second type of reference signals and are associated with a third group of small-cells (Jung, See ¶.38, the downlink measurement can be based on a cell-specific reference signal or on a UE-specifically beam-formed downlink synchronization signal and Fig.1-4 of Jung show a plurality of group of small-cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “measuring the second reference signals; transmitting, to the base station, a report of the measurements of the second reference signals; receiving, from the base station, an indication to measure third reference signals of the small-cell APs, wherein the third reference signals are the second type of reference signals and are associated with a third group of small-cells” as taught by Deng into the system of Jung, so that it provides a way for beam-specific reference signal (BSRS) to be used for beam acquisition, timing/frequency synchronization, channel estimation for the physical downlink directional control channel (PDDCCH), beam tracking and measurement, and the like (Deng, See ¶.92).

Regarding claim 50, Jung discloses “wherein the first group of small-cells are pencil cells, wherein the second group of small-cells are pencil cells (See fig.1 and ¶.19, mmW small cells).”

Regarding claim 51, Jung discloses “receiving multiple copies of a data packet, wherein a first copy of the multiple copies of the data packet is received from a first small-cell and a second copy of the multiple copies of the data packet is received from a second small-cell (See fig.1 and ¶.19, The assistance information can be further shared among these network devices to enable efficient operations, such as from the macro cell network device 108 with the UE 120 while having dual-connectivity with small cells, or with the small cell network devices. The assistance information can be referred to as dedicated assistance information related to the mmW cells or small cells associated with the macro cell 102, which enables cell identification and cell measurement of the small cells within the macro cell 102 by the UE 120, for example. The assistance information can include physical cell identities (PCIs), carrier frequencies, frame timing information, or a cyclic prefix (CP) length, which can be sent by the macro cell network device 108, or from a serving small cell network device 116, to the UE 120, for example).”

Regarding claim 52, Jung and Deng disclose “the first type of reference signals are AP reference signals (APRS) and the second type of reference signals are beam reference signals (BRS) (Jung, See ¶.35, downlink measurement, for example, can be based on a cell-specific reference signal or a UE-specifically beam-formed synchronization signal; Deng, See ¶.92, beam-specific reference signal (BSRS) is a unique sequence transmitted per transmit beam).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 48.

Regarding claim 53, Jung discloses “receiving, from the base station, an indication to exchange data with a first small-cell; and exchanging, with the first small-cell, data (See 326, 28, 332, & 334 fig.3, data forwarding; 424, 426, 430, & 432 fig.4, data forwarding).”

Allowable Subject Matters
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                                Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JUNG H PARK/            Primary Examiner, Art Unit 2411